Citation Nr: 1002185	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  09-25 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to June 21, 2006 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to June 21, 2006 
for the grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 
1952.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision in which the RO 
granted the Veteran's claim for service connection for the 
above listed disabilities, effective June 21, 2006, and a 
July 2007 rating decision denying the Veteran's claims for an 
earlier effective date.  

In an October 2009 statement, his representative withdrew the 
Veteran's request for a Travel Board hearing.  See 38 C.F.R. 
§ 20.704(e) (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On January 16, 2004, the RO received an informal claim of 
entitlement to service connection for PTSD and for bilateral 
hearing loss.

2.  In a January 23, 2004 letter, the RO forwarded a VA Form 
21-526 to the Veteran, asking him to return the form as soon 
as possible.

3.  It was not until June 21, 2006 that the RO received the 
Veteran's completed VA Form 21-526, formal claim of 
entitlement to service connection for PTSD and for bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  An effective date earlier than June 21, 2006 for the 
grant of service connection for PTSD is without legal merit.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.159, 3.400 (2009).

2.  An effective date earlier than June 21, 2006 for the 
grant of service connection for bilateral hearing loss is 
without legal merit.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to May 30, 2008, when 
38 C.F.R. § 3.159 was revised, in part, proper notice 
included asking the claimant to provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  Proper notice should be 
provided to a claimant before the initial unfavorable 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The RO's October 2006 notice letter described the evidence 
necessary to substantiate a claim for service connection, and 
met all of the requirements noted above; including asking the 
Veteran to send any evidence in his possession that pertained 
to his claim.  This letter also provided notice as to how 
disability ratings and effective dates are assigned and the 
type of evidence that impact these types of determination, 
consistent with the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, this notification also applied 
to the "downstream" issue of entitlement to an earlier 
effective date.  See VAOPGCPREC 8-03.  In addition, in a June 
2008 letter, the RO described the evidence necessary to 
substantiate an earlier effective date and VA's and the 
Veteran's respective duties.  The Court has held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007); Dingess, 19 Vet. App. at 491.  Because the 
October 2006 notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied and therefore the 
Board finds no prejudice to the Veteran in proceeding with 
the present decision.

Moreover, the Veteran has been afforded the opportunity to 
present evidence and argument with respect to his claims for 
an earlier effective date.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the Veteran in connection with the matters on 
appeal.  As will be explained below, the Veteran's claims 
lack legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable to the claims decided 
herein.  See Mason v. Principi, 16 Vet. App. 129 (2002).

II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. §§ 3.1(p), 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. §§ 3.1(p), 3.151(a).  Any 
communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his duly-authorized representative, or some person 
acting as next friend of a claimant who is not sui juris may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

In this case, the undisputed evidence shows that an informal 
claim seeking service connection for PTSD and for hearing 
loss was received at the RO on January 16, 2004.  In 
compliance with the provisions of 38 C.F.R. § 3.155, in a 
letter dated January 23, 2004, the RO forwarded a VA Form 21-
526 to the Veteran, asking him to return the form as soon as 
possible.  It was not until June 21, 2006 that the RO 
received the Veteran's completed VA Form 21-526, formal claim 
of entitlement to service connection for PTSD and for 
bilateral hearing loss.

In a June 2007 rating decision, the RO granted service 
connection for PTSD and bilateral hearing loss and assigned 
initial 30 percent and noncompensable disability ratings, 
respectively, effective June 21, 2006, the date of receipt of 
the Veteran's formal claim.  

Based on 38 U.S.C.A. § 5110(a), therefore, the RO granted the 
earliest effective date for a grant of service connection for 
PTSD and for bilateral hearing loss that the law allows.  38 
C.F.R. § 3.400.

However, the Veteran and his representative assert that the 
effective date should go back to the day that his informal 
claim was received, that is, January 16, 2004.  In support, 
they claim that, because the RO's January 23, 2004 letter, 
forwarding the VA Form 21-526 to the Veteran, failed to 
inform the Veteran of any deadline for submitting the form 
that the effective date should be made retroactive to the 
dated that the RO received the Veteran's informal claim.  
They submitted a newspaper article reflecting reassignment of 
RO personnel after finding that employees had misdated 
hundreds of claims to make it appear that they were being 
processed on time.  However, that is not the case here as 
neither the Veteran nor his representative claim that the 
Veteran's informal claim was received before January 16, 2004 
or that the Veteran's formal claim was received before June 
21, 2006.  

Moreover, the Veteran contends that he continuously followed 
up on his claim between January 2004 and June 2006, with Mr. 
J. McC., an employee of the New York State Division of 
Veterans Affairs.  As Mr. J. McC. is not an RO employee, such 
follow-up is to no avail and does not provide for the 
assignment of an earlier effective date.

The Board acknowledges that it may not have been clear to the 
Veteran that once the RO sent him a VA Form 21-256, that his 
formal claim had to be received within one year from the date 
it was sent to the claimant to be considered as filed as of 
the date of receipt of the Veteran's informal claim.  
However, his claimed lack of awareness does not provide a 
legal basis for entitlement.  While it is unfortunate that 
the Veteran may not have been clear about eligibility for VA 
benefits, the Court, citing to an opinion from the United 
States Supreme Court, has held that everyone dealing with the 
Government is charged with knowledge of Federal statute and 
agency regulations.  Morris v. Derwinski, 1 Vet. App. 260 
(1991).  

The Board emphasizes that the applicable law and regulations 
clearly make it the Veteran's responsibility to initiate a 
claim for service connection with VA if he seeks that benefit 
and there is no medical evidence of record showing that he 
has ever been found incompetent.  While VA does have a duty 
to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a).  The governing legal 
authority makes clear that, under these circumstances, the 
effective date can be no earlier than that assigned.  See 38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. §§ 3.155, 3.400(b)(2)(i).

The Board sympathizes with the Veteran and has considered his 
well-reasoned and passionate arguments.  However, the 
pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by such authority.  As, 
on these facts, no effective date for the grant of service 
connection for PTSD and for bilateral hearing loss earlier 
than June 21, 2006 is assignable, the Veteran's claims for an 
earlier effective date must be denied.  Where, as here, the 
law and not the evidence is dispositive, the matters on 
appeal must be terminated or denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than June 21, 2006 for the grant of 
service connection for PTSD is denied.  

An effective date earlier than June 21, 2006 for the grant of 
service connection for bilateral hearing loss is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


